Memorandum. The final judgment, entered August 12, 1975 in the Supreme Court of Monroe County upon a prior nonfinal order of the Appellate Division, Fourth Department, is affirmed for the reasons stated in the opinion of Mr. Justice Simons at the Appellate Division. In this appeal taken to the Court of Appeals pursuant to CPLR 5601 (subd [d]), the issue of damages cannot be reviewed (CPLR 5501, subd [b]; First Westchester Nat. Bank v Olsen, 19 NY2d 342, 350).
Chief Judge Breitel and Judges Jasen, Gabrielli, Wachtler, Fuchsberg and Cooke concur; Judge Jones taking no part.
Judgment affirmed, with costs, in a memorandum.